UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 0-10707 ————— THERMODYNETICS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 06-1042505 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 651 Day Hill Road, Windsor, CT06095 (Address of Principal Executive Office) (Zip Code) 860-683-2005 (Registrant’s telephone number, including area code) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 1, 2010 Common stock $.01 Par Value 4,600,306 Shares 1 INDEX Page PART IFINANCIAL INFORMATION Item 1. Financial Statements 3 Item 3. Quantitative and Qualitative Disclosures About Market Risks. 11 Item 4T. Controls and Procedures. 11 Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Submission of Matters to a Vote of Security Holders. 13 Item 5. Other Information. 13 Item 6. Exhibits. 13 SIGNATURES 14 2 PART I:FINANCIAL INFORMATION Item 1. Financial Statements THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in 000's) September30, March31, ASSETS CURRENT ASSETS Cash $ $ Marketable securities 45 Prepaid expenses and other current assets 16 14 Total current assets PROPERTY, PLANT AND EQUIPMENT, net DEFERRED INCOME TAXES - OTHER ASSETS Investments - at equity - Related party receivables 42 42 Other 35 77 Total other assets 77 $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued expenses and taxes Current portion of long-term debt Total current liabilities LONG-TERM LIABILITIES Long-term debt, less current maturities above 5 13 Long-term liabilities from discontinued operations - Total long-term liabilities 5 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Common stock, par value $.01 per share; authorized 25,000,000 shares 46 46 Additional paid-in capital Accumulated other comprehensive income (loss) ) 16 Deficit ) ) $ $ 3 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) FOR THE THREE MONTHS ENDED SEPTEMBER 30, (UNAUDITED) (in 000's, except earnings per share) REVENUES Consulting fee and rental income $ $ OPERATING EXPENSES Income (loss) from operations ) ) EQUITY IN EARNINGS OF UNCONSOLIDATED SUBSIDIARY - OTHER INCOME (EXPENSE) Other, net - ) Interest expense ) Realized Loss on Impairment - ) Loss on sale of stock ) ) ) Loss before provision for income taxes and extraordinary item ) ) PROVISION FORINCOME TAXES - 4 Loss before extraordinary item ) ) EXTRAORDINARY ITEM- Gain on extinguishment of debt net of taxes of $1,200 - Net income (loss) ) OTHER COMPREHENSIVE INCOME (LOSS), net of tax ) ) Comprehensive income (loss) $ $ ) EARNINGS (LOSS) BEFORE EXTRAORDINARY ITEM PER COMMON SHARE $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE $ $ ) 4 THERMODYNETICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED SEPTEMBER 30, (UNAUDITED) (in 000's) CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 96 97 Earnings in unconsolidated subsidiary - ) Realized Loss on Impairment Loss on sale of stock of subsidiary 97 - Realized loss on investment in unaffiliated company 36 - Gain on extinguishment of debt ) - Issuance of stock (Increase) decrease in prepaid expenses and other current assets (2 ) ) Increase (decrease) in accounts payable ) ) Increase (decrease) in accrued expenses and taxes ) Net cash provided by (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment (1
